Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 08/11/2021 has been entered. As directed by the amendment: Claims 1 and 4 - 6 are amended. Claims 2-3 are canceled. Thus claims 1 and 4-6 are pending. The amendments made to the claims are sufficient to resolve the claim interpretation invoked under 35 U.S.C. 112 (f) for the terms “restriction device” and “heating device”  and to overcome rejection made under 35 U.S.C. 112(a) to the claims (1and 4-6)  in the Non-Final Rejection dated 05/11/2021. As such, “restriction device” and “heating device” are not interpreted under 35 U.S.C. 112 (f) and the rejection made to claim 1 and 4-6 under 35 U.S.C. 112 (a) in the Non-Final Rejection is withdrawn. Applicant’s arguments regarding the prior art rejections are fully considered (please see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claim 1. Here, in the term “control device”, a generic place holder “device” is coupled with a functional word “control” without sufficient recitation of structure. 
	The specification describes “control device” to be “control device 27 controls operation of the drive device 24” and “control device 27 adjusts the output of the laser device 25 based on the temperature at the welding interface Sb” in paragraph (0019). Further, the specification describes “control device” to be “control device 27 includes a storage device 27a. The storage device15 27a stores a target temperature T” in paragraph (0020). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4- 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, this claim recites “… a control device configured to: estimate a temperature at the welding interface based on the surface temperature of the laser irradiation region detected by the temperature sensor and adjust an output of the laser device based on the temperature at the welding interface” and the “control device” is defined to include “a storage device 27a. The storage device15 27a stores a target temperature T* (welding temperature)” in the specification, paragraph (0020). The “control device” including a storage device to store target temperature is the only structural definition given by the  “estimates” the welding interface temperature based on a measured/detected surface temperature of the irradiation region and adjust an output of the laser device based on the temperature at the welding interface. The function the “control device” is configured to perform claimed here, appears to need a structure like a microprocessor or a computer that reads the detected surface temperature and “estimates” the welding interface temperature based on a measured/detected surface temperature of the irradiation region and adjusts an output of the laser device based on the temperature at the welding interface with the disclosed storage device which is lacking in the specification. Thus, the specification failed to describe a corresponding structure that performs the recited functions claimed, in such a way as to reasonably convey to one skilled in the relevant art (MPEP 2181-II-A). Appropriate correction is required.
Regarding claim 6, this claim recites “… estimating a temperature at the welding interface based on the detected surface temperature of the laser irradiation region and -3-Application No. 16/550,357 adjusting an output of the laser device based on the temperature at the welding interface.” and it is not clear how the alleged “estimating” the welding interface temperature based on a measured/detected surface temperature of the irradiation region and -3-Application No. 16/550,357 adjusting an output of the laser device based on the temperature at the welding interface is carried out here as the specification failed to provide a microprocessor, a computer or equivalent structure to perform the claimed steps. The “control device” including a storage device to store target temperature is the only structural definition given by the specification (paragraph (0020)). It is not clear how the alleged “control device”, described as a storage device in the specification, perform: “estimating a temperature at the welding interface based on the detected surface temperature of the laser irradiation region and -3-Application No. 16/550,357 adjusting an output of the laser device based on the temperature at the welding interface. Thus, the specification failed to describe a corresponding structure that performs the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, Claim limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as indicated above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes “control device” to be “control device 27 controls operation of the drive device 24” and “control device 27 adjusts the output of the laser device 25 based on the temperature at the welding interface Sb” in paragraph (0019). Further, the specification describes “control device” to be “control device 27 includes a storage device 27a. The storage device15 27a stores a target temperature T” in paragraph (0020). Thus, the specification failed to disclose sufficient corresponding structure material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama et al. (US 2017/0110435 A1), here in after called Nagahama in view of Myerberg et al. (US 2017/0252820 A1), here in after called Myerberg.
Regarding claim 1, Nagahama discloses a welding apparatus (bonding apparatus (400) , FIG.16and 17)) comprising: a restriction device (stacking unit (430 and 52), FIG.17)) comprising: a support base (a supporting member 52, (FIG.17)) having a placement surface on which two stacked metal members are placed (support member 52 that supports  the lower surface of the component 50 of the two stacked metal member 51 and 62 (0161)); and a restriction member (pressing unit 430, FIG.17) that holds the two stacked metal members, between the placement surface and the restriction member, to restrict motion of the two stacked metal members in a stacking direction of the two stacked metal members (the pressing unit 430 presses and holds  the surface 62 as of the lead frame 62 in the direction in which the first bonding surface 62 b and the second bonding surface 50 a  are stacked together (0162, FIG. 17); a laser device (a heating laser L2, FIG. 17) that applies heat to cause solid phase diffusion at a welding interface between the two stacked metal members while the motion of the two stacked metal members is restricted by the restriction device (laser 2 applying heat to solid-phase diffusion bond the first bonding surface 62b and the second bonding surface 50a while the metal members (50 and 62) are stacked together, (0174, FIG. 17)), and that heats the welding interface by irradiating a laser beam onto a surface of a metal member, of the two (irradiation with the heating laser light L2 includes irradiating the surface 62a  of the lead frame 62 (metal member) with the heating laser light L2, which is farther from the placement surface of 52, (0177, FIG. 17)) the restriction member having a passage through which the laser beam passes (pressing unit  430 has an oxide film (OM) wherein in the heating laser L2 passes through  causing the lead frame 60 to absorb the heating laser light l2  (0177, FIG 17)); a temperature sensor (infrared thermometer 39, FIG. 16)) configured to detect a surface temperature of a laser irradiation region, which is a region to which the laser beam is irradiated on the surface of the metal member (the surface temperature  of the lead frame 62 which irradiated with the heating laser light L2 is measured with the infrared thermometer 39 (0170, FIG. 16)); and a control device (control unit 340, (0120 - 0124  and  FIG. 12)) configured to: estimate a temperature at the welding interface based on the surface temperature of the laser irradiation region detected by the temperature sensor; and adjust an output of the laser device based on the temperature at the welding interface (control units 140 and 440  are equivalently disclosed to have a laser light control unit 141a and  a laser output adjusting unit 141b wherein they is connected to and takes inputs from temperature measuring units 142 and 442 where in the  temperature  data T of the surface 62a measured with the infrared thermometer 39 is transmitted to the thickness calculating unit 144 and strength calculating unit 444 of the  controllers 140 and 440 respectively and adjusts the heating laser source via control unit 141a and  a laser output adjusting unit 141b based on the result, (0080, 0164 and FIG.16). Here, the control device configured to estimating the interface temperature based on the detected surface temperature and adjust an output of the laser device based on the temperature at the welding interface is implicitly taught because Nagahama’ s  control units 140 and 440 are structurally equivalent having a temperature sensor 39 and measuring units (142, 442) that receives the detected surface temperature and transmits the temperature data to the calculating units (144, 444) of controllers (140, 440) wherein based on the detected and received temperature data calculation is performed by the calculating units  to determine thickness and joint strength and adjusting the laser heating source is performed accordingly by the laser output adjusting unit. Further, the specification does not provide sufficient specific disclosure as to how the “control device” is configured to estimating the interface temperature based on the detected surface temperature and adjust an output of the laser device based on the temperature at the welding interface (MPEP 2112-IV).
 Nagahama does not explicitly say the control device (control unit 340) is configured to estimate a temperature at the welding interface based on the surface temperature of the laser irradiation region detected by the temperature sensor; and adjust an output of the laser device based on the temperature at the welding interface.
However, Myerberg teaches a controller 630 coupled a sensor system 680 that estimates the temperature of an interface 652 between two metallic layers 690 and 692 of a build material and the controller 630 configured to adjust the heating power source 662 based on the estimated interface temperature so that the interface 652 temperature between the metallic layers can be maintained at an empirically or analytically derived target temperature for optimum interlayer adhesion (0176, FIG. 6).
The advantage of such estimating the interface temperature between two metallic surfaces being bonded together and adjusting the heating source based on the estimated interface temperature enables to precisely maintain an empirically or analytically derived target temperature for optimum interlayer adhesion (0176).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the already implicit teaching of a control device configured to: measuring the reflected laser of the surfaces, actual laser absorption of the surfaces, calculate an estimate laser absorption of the surfaces and calculate the difference between the actual and the estimated absorption taught by Nagahama to include configuring the control device to estimate a temperature at the welding interface based on the surface temperature of the laser irradiation 
Regarding claim 4, Nagahama in view of Myerberg teaches the welding apparatus according to claim 1, wherein the two stacked metal members include a surface electrode of a semiconductor element disposed on a substrate or a metal film formed on a surface of the substrate, and a wiring member (a metal layer (51) of a semiconductor component (50) and a wiring member (a lead frame 62) stacked together, Nagahama, (0161, FIG. 17)).   
Regarding claim 6, Nagahama discloses a method of manufacturing a welded body (a method of manufacturing bonded semiconductor members, (0106)) the method comprising: restricting motion of two stacked metal members in a stacking direction of the two stacked metal members (a stacking that stacks two metal members to be welded (50, 62) together between supports 52 and press unit 430 (0160, FIG 17)), the two stacked metal members being placed on a placement surface of a support base, and being held between the placement surface and a restriction member to thereby restrict the motion of the two stacked metal members (the two stacked metal members (50, 62) being held  between the support surface of support member 52 and the pressing unit 430 that presses and holds member 62 against the second member 50 stacked together (0162, FIG. 17); welding the two stacked metal members by applying heat from a laser device to cause solid phase diffusion at a welding interface between the two stacked metal members while the motion of the two stacked metal members is restricted (laser welding by applying heat to solid-phase diffusion bond the first bonding surface 62b and the second bonding surface 50a while the metal members (50 and 62) are stacked together, (0174, FIG. 17)), and heating the welding interface by irradiating a laser beam from the laser device onto a surface of a metal member, of the two stacked metal members, that is farther from the placement surface (irradiation with the heating laser light L2 includes irradiating the surface 62a  of the lead frame 62 (metal member) with the heating laser light L2, which is farther from the placement surface of 52, (0177, FIG. 17)), the restriction member having a passage through which the laser beam passes (the pressing unit  430 has an oxide film (OM) wherein in the heating laser L2 passes through  causing the lead frame 60 to absorb the heating laser light L2  (0177, FIG 17)); detecting a surface temperature of a laser irradiation region, which is a region to which the laser beam is irradiated on the surface of the metal member (the surface temperature  of the lead frame 62 which irradiated with the heating laser light L2 is measured with the infrared thermometer 39 (0170, FIG. 16)); estimating a temperature at the welding interface based on the detected surface temperature of the laser irradiation region; and -3-Application No. 16/550,357 adjusting an output of the laser device based on the temperature at the welding interface (control units 140 and 440  are equivalently disclosed to have a laser light control unit 141a and  a laser output adjusting unit 141b wherein they is connected to and takes inputs from temperature measuring units 142 and 442 where in the  temperature  data T of the surface 62a measured with the infrared thermometer 39 is transmitted to the thickness calculating unit 144 and strength calculating unit 444 of the  controllers 140 and 440 respectively and adjusts the heating laser source via control unit 141a and  a laser output adjusting unit 141b based on the result, (0080, 0164 and FIG.16).Here, estimating the interface temperature based on the detected surface temperature and adjusting an output of the laser device based on the temperature at the welding interface is implicitly taught because Nagahama’ s  control units 140 and 440 have structurally equivalent having a temperature sensor 39 and measuring units (142, 442) that receives the detected surface temperature and transmits the temperature data to the calculating units (144, 444) of controllers (140, 440) wherein based on the detected and received temperature data calculation is performed by the calculating units  to determine thickness and joint strength and adjusting the laser heating source is performed accordingly by the laser output adjusting unit. Further, the specification does not provide sufficient specific disclosure as to how estimating the interface temperature based on the detected surface temperature and adjusting an output of the laser device based on the temperature at the welding interface (MPEP 2112-IV).
Nagahama does not explicitly say estimating a temperature at the welding interface based on the detected surface temperature of the laser irradiation region; and -3-Application No. 16/550,357 adjusting an output of the laser device based on the temperature at the welding interface.
However, Myerberg teaches a controller 630 coupled a sensor system 680 that estimates the temperature of an interface 652 between two metallic layers 690 and 692 of a build material and the controller 630 configured to adjust the heating power source 662 based on the estimated interface temperature so that the interface 652 temperature between the metallic layers can be maintained at an empirically or analytically derived target temperature for optimum interlayer adhesion (0176, FIG. 6).
The advantage of such estimating the interface temperature between two metallic surfaces being bonded together and adjusting the heating source based on the estimated interface temperature enables to precisely maintain an empirically or analytically derived target temperature for optimum interlayer adhesion (0176).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the already implicit teaching of : measuring the reflected laser of the surface and actual laser absorption of the surfaces, calculating an estimate laser absorption of the surfaces and calculate the difference between the actual and the estimated absorption taught by Nagahama to include estimating a temperature at the welding interface based on the surface temperature of the laser irradiation region and adjusting the output of the laser device based on the estimated interface temperature in order to be able to precisely maintain an empirically or analytically derived target temperature for optimum interlayer adhesion as taught in Myerberg.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama in view of Myerberg in further view of Tamai (US 2015/0179539 A1), here in after called Tamai.
Regarding claim 5, Nagahama in view of Myerberg teaches the welding apparatus according to claim 1, wherein the two stacked metal members include a semiconductor element disposed on a substrate (a metal layer (51) of a semiconductor component (50), Nagahama (0161, FIG. 17).
Nagahama is silent about a heat radiation member.
However, Tamai that teaches laser welding and semiconductor devices (0003), also teaches a heat radiating base (51), (0005).
Heat radiation member are common components of power semiconductor modules that are used to take away the excess heat generated from the power semiconductor component during operation.
Therefore, it would have been obvious for someone with ordinary skill in the art the time of filling to modify the semiconductor taught in Nagahama to include a heat radiating member (heatsink) in order to use the semiconductor component in power application that can take away (heatsink) the excess heat generated during application.
Response to Arguments
RESPONSE TO ARGUMENTS/REMARKS MADE REGARDING 35 U. S. C. 112(f) CLAIM INTERPRETATIONS AND 35 U.S.C. 112(A) REJECTIONS
The amendments made to the claims are sufficient to resolve the claim interpretation invoked under 35 U.S.C. 112 (f) for the terms “restriction device” and “heating device”  and to overcome rejection made under 35 U.S.C. 112(a) to the claims (1and 4-6)  in the Non-Final Rejection dated 05/11/2021. As such, “restriction device” and “heating device” are not interpreted under 35 U.S.C. 112 (f) in the current rejection and the rejection made to claim 1 and 4-6 under 35 U.S.C. 112 (a) in the Non-Final Rejection is withdrawn.
 RESPONSE TO ARGUMENTS MADE REGARDING PRIOR ART REJECTIONS
Applicant’s arguments with respect to the amended limitations of claim(s) 1 and 4-6 have been considered but are moot because the new ground of rejection addresses the teachings of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761